                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                     CHATTANOOGA DIVISION

  CRYSTINA BASS,                                              )
  CHRISTOPHER A. BASS,                                        )
  MAVIE DENISE YOUNGSON, and                                  )
  TIMOTHY WAYNE YOUNGSON,                                     )
                                                              )
                   Plaintiffs,                                )           Consolidated Cases
                                                              )           NO. 1:17-CV-108
  v.                                                          )           NO. 1:17-CV-69
                                                              )           REEVES/STEGER
  OLIM KODIROV,                                               )
  PROCTER & GAMBLE DISTRIBUTING,                              )
  LLC,                                                        )
  PROCTER & GAMBLE MANUFACTUR-                                )
  ING CO., PROCTER & GAMBLE CO., and                          )
  PROCTER & GAMBLE,                                           )
                                                              )
                   Defendant,                                 )
                                                              )
  v.                                                          )
                                                              )
  LOGISTICS BUDDY, LLC,                                       )
                                                              )
                   Defendant and Cross-Claimant,              )
                                                              )
  v.                                                          )
                                                              )
  BOBO TRANSPORTATION, INC.,                                  )
                                                              )
                   Defendant and                              )
                   Cross-Defendant.                           )


                                                     ORDER

          Defendants filed a motion requesting court ordered mediation on May 31, 2019 [D. 174,

  168]1. Two weeks later, on June 13, a joint status report was filed, informing the Court that a



  1
   This case was consolidated on November 20, 2017. The first docket number references the entry for the lead case,
  1:17-CV-108, the second for the member case, 1:17-CV-69. The Defendants are the same in both cases; the Basses
  are Plaintiffs in the lead case, and the Youngsons are Plaintiffs in the member case.

                                                          1

Case 1:17-cv-00108-PLR-CHS Document 181 Filed 06/14/19 Page 1 of 2 PageID #: 1920
  mediation was being scheduled [D. 180, 174]. Trial in the lead case is set for October 30, 2018,

  and is set for February 5, 2019 in the consolidated case [D. 23, 45]. The Court encourages settle-

  ments that serve all parties’ interests, and thinks mediation is appropriate in light of the June 13

  status report.

          Accordingly, the motion requesting mediation [D. 174, 168] is GRANTED, and the parties

  are ORDERED to schedule mediation within 45 days. Decision on the pending motions for sum-

  mary judgment [D. 154, 155; D. 149, 150] is STAYED until the completion of mediation. The

  parties are further ORDERED to file a joint status report regarding the outcome of mediation

  within ten days of the date of the mediation, or by August 13, 2019 if mediation has not yet been

  completed.

          IT IS SO ORDERED.



                                        ____
                                        ___________________________________________
                                           ____________
                                                    _ _______________
                                                                    _________________
                                        CH
                                         HIEF UNITED STATES DISTRICT
                                        CHIEF                            T JUDGE




                                                   2

Case 1:17-cv-00108-PLR-CHS Document 181 Filed 06/14/19 Page 2 of 2 PageID #: 1921
